Citation Nr: 1639733	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for a disability manifested by weight gain.

6.  Entitlement to service connection for carcinoma of the abdominal cavity, status post-surgical removal.

7.  Entitlement to service connection for a bilateral hand disability (claimed as unspecified joint pain).

8.  Entitlement to service connection for a bilateral elbow disability (claimed as unspecified joint pain).

9.  Entitlement to service connection for a bilateral knee disability (claimed as unspecified joint pain).

10.  Entitlement to service connection for kidney stones.

11.  Entitlement to service connection for a liver disability, to include cirrhosis.

12.  Entitlement to service connection for psoriasis on the bilateral knees, elbows, ears, left leg, and hands.

13.  Entitlement to service connection for short term memory loss.

14.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Roanoke, Virginia RO currently has jurisdiction of the appeal.

The above issues were remanded by the Board in a January 2015 determination.  The matter again is before the Board.

At the time of the prior Board remand, the Veteran's orthopedic claims were listed as a claim for entitlement to service connection for unspecified joint pain.  During the subsequent May 2015 VA examination, however, he clarified that his complaints were for joint problems involving the bilateral hands, elbows, and knees.  As such, the unspecified joint pain claim has been separated into separate claims for the hands, elbows, and knees.

New evidence was associated with the claims file following the final adjudication of the claim by the Agency of Original Jurisdiction (AOJ).  The Board sent the Veteran a letter in July 2016 asking whether he wanted to waive initial review by the AOJ.  In a July 2016 response, the Veteran indicated that he did not want to waive AOJ consideration and asked that the claims be remanded; however, several days later the Veteran's representative sent a response indicating that the Veteran waived initial consideration by the AOJ and asked the Board to adjudicate the claims.  As the reply from the Veteran's representative was received subsequent to the Veteran's reply, the Board will presume that his intent is to waive initial review by the AOJ and, as such, the Board may proceed to adjudication.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for erectile dysfunction, a gastrointestinal condition, acid reflux, and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by weight gain resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and a disability manifested by weight gain was not incurred in and is not otherwise related to service.  

2.  The Veteran's carcinoma of the abdominal cavity, status post-surgical removal, is not the result of undiagnosed illness.  A malignant tumor was not manifest during service or within one year of separation.  Such disability is not attributable to service.

3.  The Veteran does not have a bilateral hand disability resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and a bilateral hand disability was not incurred in and is not otherwise related to service.

4.  The Veteran does not have a bilateral elbow disability resulting from undiagnosed illness; a bilateral elbow disability was not manifest during service and is not otherwise related to service; and arthritis of the elbows may not be presumed to have been incurred in service.

5.  The Veteran does not have a bilateral knee disability resulting from undiagnosed illness; a bilateral knee disability was not incurred in and is not otherwise related to service; and arthritis of the knees may not be presumed to have been incurred in service.

6.  The Veteran does not have a kidney stone disability resulting from undiagnosed illness; a kidney stone disability was not manifest during service or within one year of separation.

7.  The Veteran does not have a liver disability, to include cirrhosis, resulting from undiagnosed illness; and a liver disability was not manifest during service or within one year of separation and is not otherwise related to service.

8.  The Veteran does not have a skin disability, to include psoriasis, resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and a skin disability was not incurred in and is not otherwise related to service.

9.  The Veteran's sleep apnea had its onset during active service.

10.  Short-term memory loss was caused by the Veteran's service-connected sleep apnea disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a disability manifested by weight gain is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

2.  Entitlement to service connection for carcinoma of the abdominal cavity, status post-surgical removal, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

3.  Entitlement to service connection for a bilateral hand disability is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

4.  Entitlement to service connection for a bilateral elbow disability is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

5.  Entitlement to service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

6.  Entitlement to service connection for a kidney stone disability is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

7.  Entitlement to service connection for a liver disability, to include cirrhosis, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

8.  Entitlement to service connection for a skin disability, to include psoriasis, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

9.  Sleep apnea was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

10.  Short-term memory loss is proximately due to a service connected disease.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in March 2009, April 2009, and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records have been determined to be unavailable, other than entrance Reports of Medical History and Examination, despite numerous attempts to obtain such records.  The Veteran has been notified that such records are unavailable and his personnel file has been associated with the electronic claims file in an effort to obtain information from service that may be relevant to the claim.  In addition VA and private medical records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided multiple VA examinations, most recently in May 2015 as directed by the prior Board remand.  The opinions expressed were based on the Veteran's reported history, review of the claims file, and contemporaneous examination.  The opinions were supported by a complete rationale.  The Board finds these examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board recognizes that the May 2015 report opinions rely to some extent on the absence of service treatment records when considering the potential relationship to some incident of service other than service in Southwest Asia and, given the absence of such records, VA has a heightened duty to consider carefully the benefit of the doubt doctrine.  That said, in all cases other than the sleep apnea symptoms, the Veteran concedes that he did not begin experiencing symptoms until after his separation from service.  There is otherwise no medical evidence to suggest an association between any relationship to service outside of his service in Southwest Asia and, as will be discussed, the Veteran and other lay persons involved in this case are not competent to provide such a link.  As such, the Board finds the May 2015 VA examination reports and opinions adequate.

Based on the association of the Veteran's personnel file, the May 2015 VA examination reports, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, calculi of the kidney, and malignant tumors, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran has contended that he suffers from numerous problems that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Again, the Veteran has contended that he has numerous symptoms that may be due to one or more undiagnosed illnesses stemming from his service in Southwest Asia.  These symptoms include: weight gain; abdominal cavity cancer; pain and stiffness in the bilateral hands, elbows, and knees; kidney stones; cirrhosis of the liver; psoriasis; memory loss; and sleep apnea.

The crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above and/or whether any diagnosed disability can otherwise be linked to service.  

As noted above, the Veteran's service treatment records have been found to be unavailable.  The prior Board remand directed that the Veteran's personnel file be obtained, which included the Veteran's Report of Medical History and Report of Medical Examination at entry into service, but did not include any other potentially relevant medical documents.  As will be discussed in greater detail below, however, the Veteran does not claim that he experienced or reported symptoms relating to any of the claimed disabilities during service, other than sleep apnea symptoms.  As such, the absence of the Veteran's service treatment records does not affect the analysis of the claims on appeal.

In a December 1994 Report of Medical History as part of a Persian Gulf examination, the Veteran reported a history of recent weight gain, arthritis, and frequent indigestion.  The Veteran described occasional loss of memory for an uncertain period of time.  He reported a multiple month history of vomiting in the morning.  Examination did not indicate the cause of the problem.  Testing did reveal a sliding hiatal hernia that was asymptomatic.  A July 1995 upper GI showed a small sliding hiatus hernia and thickening of the mucosal folds of the stomach, consistent with gastritis.

In a treatment record without a clear date (but based on association appears to have occurred between September 1997 and April 1998), the Veteran was noted to have psoriasis of the left knee and he had gained 20 pounds over the previous year.  In January 1999, the Veteran's weight was 231 pounds.  Thereafter, the Veteran's weight fluctuated somewhat, but generally rose slightly over the next few years, despite efforts at exercise.  A January 2003 treatment record documented thick erythematous scaly plaques on the left knee and hands.  In August 2003, the Veteran reported having lost 23 pounds using Weight Watchers and stated that he felt better.  By February 2004, however, he had stopped his diet and weighed 261 pounds.

The claims file includes multiple findings of and treatment for kidney stones.  The first diagnosis was in approximately November 2005.

A January 2006 CT scan for kidney stones also showed a stable left upper quadrant mass of uncertain etiology.  There also was fatty infiltration seen diffuse in the liver.  A June 2006 CT guided biopsy showed a low grade carcinoid tumor.  

In July 2006, the Veteran reported snoring, abdominal pain, and memory loss.

In August 2006, the Veteran underwent a distal pancreatectomy, splenectomy, and enucleation of the tumor, which appeared to be a low-grade neuroendocrine tumor, probably carcinoid type.  Thereafter, the Veteran did very well in recovery and had returned to work by March 2007.  At that time, the liver was noted not to be enlarged and, although there was diffuse fatty infiltration no liver metastases were seen.  The medical records do not indicate that there has been a recurrence of the tumor.

A September 2008 sleep study was significant for obstructive sleep apnea.  An October 2008 overnight sleep study indicated that the Veteran's obstructive sleep apnea resolved with use of a CPAP.

A December 2008 private treatment record indicated that risk factors for the Veteran's diagnosed hypertension included sleep apnea and obesity.

In his February 2009 claim, the Veteran stated that he had been gaining weight and had been unable to keep it off despite multiple efforts at weight loss.  He noted a current diagnosis of sleep apnea and past and current problems with psoriasis on the knees, elbows, ears, and hands.  His knees, fingers, and hands ached and he had been experiencing short term memory loss.  In 2005 he developed kidney stones and had an abdominal tumor removed in August 2006.  At that time, they also removed half of the spleen and pancreas.  The surgeon told the Veteran that his liver appeared to be in the early stages of cirrhosis.  In his formal claim (VA Form 21-526), received in March 2009, the Veteran indicated that the psoriasis disability began in 1996, the short-term memory loss began in May 1991, cirrhosis of the liver began in 2009, joint pain began in May 1991, and the kidney stones and carcinoid tumor in November 2005.

An April 2009 buddy statement from a fellow service member indicated that the Veteran's symptoms included memory loss, fatigue, and residuals of cancer.  An April 2009 statement from the Veteran's wife noted that after his return from Southwest Asia for about six months he was sick every morning.  Shortly after separation from service he began to develop psoriasis in multiple areas.  In 2005 he had his first kidney stone and in early 2006 testing showed a tumor.  His doctor told him that his liver had the beginnings of cirrhosis, despite not having consumed alcohol in many years.  There were problems with short-term memory.  Recently he had been diagnosed with sleep apnea, although he had been intending to get tested for several years.  The Veteran had problems with his weight, irrespective of his eating habits and exercise regimen.  In an April 2009 statement, the Veteran claimed to have been exposed to mustard gas in service.

A January 2011 VA memorandum made a formal finding as to the unavailability of the Veteran's service treatment records.

During the Veteran's March 2011 RO hearing, he stated that for his first three years of service he weighed about 168 pounds, but around January 1991 started gaining weight and at separation weighed around 210 pounds.  After service, he had weighed as much as 263 pounds.  As to his cancer, the Veteran noted that he did ask the doctor at the time of the surgery if there was a relationship to service in Desert Storm and the physician did not know the answer and said it would have to be researched.  As to his joint pain, the Veteran was unsure as to the precise onset of symptoms, but believed that it started about a year after service and increased over the years thereafter.  He discussed pain in his knees, back, elbows, and fingers that was intermittent in nature.  The Veteran denied that it had been diagnosed as arthritis and that there had not been a determined cause.  As to his liver claim, the Veteran stated that he was told in August 2006 that he had cirrhosis of the liver based on the surgeon's examination of the liver during the cancer surgery.  As to the psoriasis, the Veteran stated that it began on his knee in about 1993.  He was working in a factory at the time and regularly was kneeling on his left knee.  Later it spread to his other knee, elbows, hands, ears, and left leg.  He denied any in-service skin problems.  The Veteran and his wife believed that his short-term memory loss started about one year after separation from service.  The Veteran and his wife reported that symptoms of sleep apnea began in service, including snoring and stopping breathing while sleeping.  He had always had some problems with snoring, but after returning from Desert Storm his symptoms were more severe.  The Veteran claimed that several test strips in Southwest Asia tested positive for mustard gas while he was there and that it would "rain oil" on occasion.  There was smoke to the extent that at noon it would appear to be the middle of the night.

The Veteran was afforded a VA contract examination in April 2011.  As to the sleep apnea, the Veteran reported problems from 1991.  The carcinoma of the abdominal cavity had been present for 5 years.  Kidney stones began in November 2005.  He denied trauma to the genitals or genitourinary system and there was no history of renal failure or renal dysfunction.  The psoriasis had been present since 1993 and involved areas exposed to the sun, but did not include the face, neck, or head.  On examination, there was noted psoriasis.  In relevant part, the examiner diagnosed obstructive sleep apnea, status post pancreatectomy and splenectomy for carcinoid tumor, and kidney stones / urolithiasis.  The examiner concluded that because the service treatment records were not provided that an opinion as to the relationship to service was not possible.

December 2011 private treatment records include a diagnosis of lumbago.

In July 2012, the Veteran was afforded a VA Gulf War examination.  The Veteran described generalized joint stiffness that was worse in his hands.  He also had back and shoulder problems attributable to specific injuries.  X-rays of the hands were normal, but x-rays of the back showed mild degenerative disc disease at L5-S1.  The examiner concluded that the Veteran's obesity was unrelated to his Southwest Asia service.  The rationale was that the obesity was most likely due to genetics and dietary behaviors.  Similarly, the examiner concluded that it was less likely as not that the carcinoid tumor, psoriasis, sleep apnea, and kidney stones were related to a specific exposure event in Southwest Asia.  The rationale was that the most recent study had found insufficient evidence to link such problems to exposure during or service in Southwest Asia.  In addition, the examiner noted that it was possible that the sleep apnea could be the cause of the Veteran's subjective short-term memory loss.  In addition, the examiner noted that the Veteran and his wife reported snoring and apnea symptoms from the time of his return from Southwest Asia in 1991.  As to the unspecified joint pain, some of the problems were attributable to specific diagnosable problems with respect to the shoulder and low back.  As to the generalized joint stiffness, the complaints did not fit into the classical pattern of fibromyalgia and testing had not established the existence of psoriatic arthritis.  As to the liver cirrhosis claim, the examiner did not find that such a diagnosis was warranted.  There was fatty infiltration of the liver based on CT scan findings, but the most recent liver profile in January 2012 was normal.  The fatty infiltration of the liver was asymptomatic and without functional impact.  It was less likely as not that the fatty infiltration of the liver was related to a specific exposure event in Southwest Asia.  The rationale was that the most recent study had found insufficient evidence to link such problems to exposure during or service in Southwest Asia.  No opinion was provided as to the Veteran's claimed short-term memory loss, as the examination was physical in nature and such a claim could not be evaluated under the examination format.  

A July 2012 VA mental disorders examination report indicated that the Veteran did not have a diagnosable mental health disorder.  The Veteran reported mild memory problems that had developed over the years, but the examiner found that the problems did not appear to be outside the range of expected functioning.  This conclusion was based on the Veteran's ability to recall 2 of 3 items after a 5 minute delay, his ability to count backwards from 100 by subtracting 7, and the ability to spell "world" backwards.

In July 2012, the Veteran was afforded a VA skin examination.  He was noted to have a diagnosis of psoriasis from 1993 or 1994.  

A July 2012 VA examination report for the liver and obesity noted that the Veteran had fatty infiltration of the liver from 2006.  There were no other diagnosable liver disabilities and January 2012 testing of the liver had been normal.  The Veteran was noted to have been diagnosed with hyperlipidemia, obesity, and hyperglycemia.  Despite efforts to maintain his weight with diet and exercise he had been struggling with his weight since separating from service.  

A July 2012 VA sleep apnea examination report noted a diagnosis of obstructive sleep apnea from 2008.  The Veteran's wife noted problems with snoring and stopping breathing in his sleep from 1991, but that it took many years to get diagnosed.  

A July 2012 VA kidney examination report included a diagnosis of nephrolithiasis from 2005.  The examiner discussed the Veteran's onset, recurrence, and treatment for kidney stones.  

A July 2012 VA pancreas examination report noted a diagnosis of pancreatic neoplasm in August 2006.  The examiner discussed the Veteran's history of cancer of the abdominal cavity.

None of the above examination reports had opinions as to etiology other than the Gulf War examination report.

A September 2014 private treatment record indicated that the Veteran had injured his left knee when he fell from a tree stand while getting ready for hunting season.

The Veteran was afforded a VA elbow examination in May 2015.  The Veteran was noted to have bilateral osteoarthritis of the elbows.  The Veteran described generalized joint stiffness in both hands, both elbows, and both knees on a daily basis.  These had been longstanding problems for years.  He denied joint swelling or loss of function.  The pain was moderate on a daily basis.  The examiner noted that testing for psoriatic arthritis had been negative.  The Veteran also indicated that he had been diagnosed with Lyme disease based on a documented tick bite with a bull's eye rash.  On examination, there was full range of motion of the elbows without evidence of pain on weight bearing, localized tenderness, or crepitus. 

The Veteran was afforded a VA hand examination in May 2015.  The Veteran was noted to have joint pain and stiffness of the hands, not otherwise specified, and chronic strain (hands).  The Veteran described generalized joint stiffness in both hands, both elbows, and both knees on a daily basis.  These had been longstanding problems for years.  He denied joint swelling or loss of function.  The pain was moderate on a daily basis.  The examiner noted that testing for psoriatic arthritis had been negative.  The Veteran also indicated that he had been diagnosed with Lyme disease based on a documented tick bite with a bull's eye rash.  Examination of the hands was entirely normal.  

The Veteran was afforded a VA knee examination in May 2015.  The Veteran was noted to have a left knee fracture in 2013 and bilateral degenerative arthritis of the knees.  The Veteran described generalized joint stiffness in both hands, both elbows, and both knees on a daily basis.  These had been longstanding problems for years.  He denied joint swelling or loss of function.  The pain was moderate on a daily basis.  The examiner noted that testing for psoriatic arthritis had been negative.  The Veteran also indicated that he had been diagnosed with Lyme disease based on a documented tick bite with a bull's eye rash.  

As to each of the above orthopedic problems, the examiner opined that the joint pain was as likely as not a disease with clear and specific etiology.  The rationale was that the Veteran was diagnosed with osteoarthritis of the elbows and knees and chronic strain in the hands.  These were orthopedic disabilities related to wear and tear from biomechanical stress.  Osteoarthritis became more common with advancing age.  The Veteran had a history of repetitive strain to both hand performing physical duties in service and as a police officer.  As such, the joint pains were not considered an undiagnosed illness.  Also it was less likely as not that the Veteran's joint pain (including the currently diagnosed elbow and knee arthritis and chronic strain of the hands) was incurred in service.  The rationale was that separation from service in December 1991 was more than 20 years previously and the current diagnoses were not proximate to service.  As the service treatment records were lost there was no objective evidence linking the current diagnoses to service.  

A May 2015 medical opinion was obtained as to the Veteran's obesity.  The examiner who conducted the above examinations concluded that the obesity was less likely as noted incurred in service.  The rationale was that obesity was uncommon in combat ready Marines due to the intense training regimen and selection process.  Obesity was common in the general population and most often progressed with aging in relation to increased calorie intake and diminished physical activity.  The Veteran acknowledged that his obesity problems worsened gradually over the years following service and that his weight was close to 300 pounds about 6 years previously prior to beginning a strict weight control regimen that had resulted in a loss of weight down to 220 pounds.  There was no objective evidence to show that the obesity was attributable to service.

A May 2015 medical opinion was obtained as to the Veteran's carcinoid tumor of the pancreas.  The examiner who conducted the above examinations concluded that the carcinoid tumor of the pancreas was less likely as noted incurred in service.  The rationale was that the tumor was not diagnosed until August 2006, about 15 years after service.  Carcinoid was a rare malignant cancer and, given its rarity, the natural history of the tumors was poorly defined.  In some cases the growth was slow and in others rapid.  The Veteran's cancer was considered well differentiated and of low grade making it likely to be slow growing.  That said, without a better understanding of the natural history of the tumor it could not be predicted whether the tumor was present in 1991 based on a diagnosis date 15 years later.

A May 2015 medical opinion was obtained as to the Veteran's kidney stones.  The examiner who conducted the above examinations concluded that the kidney stones were less likely as noted incurred in service.  The onset of the kidney stones was in 2005, 14 years after separation from service, and there was no evidence linking the kidney stones to service.

A May 2015 medical opinion was obtained as to the Veteran's psoriasis.  The examiner who conducted the above examinations concluded that the psoriasis was less likely as noted incurred in service.  The rationale was that psoriasis was a common, chronic, relapsing / remitting immune-medicated systemic disease and the Veteran first was diagnosed in 1993.  From the epidemiology of psoriasis and the available medical documentation the examiner was unable to conclude that the onset of psoriasis was prior or proximate to service, as there was no evidence linking the psoriasis with service.

A May 2015 medical opinion was obtained as to the Veteran's sleep apnea.  The examiner who conducted the above examinations concluded that the obstructive sleep apnea was less likely as noted incurred in service.  The rationale was that obstructive sleep apnea was diagnosed in 2008, which was not proximate to service.  The Veteran also had a history of obesity, which was a major risk factor for developing obstructive sleep apnea - and the obesity was not found to be attributable to service.  Aging also was a major risk factor.  There was no objective evidence linking the obstructive sleep apnea to service.  The examiner also concluded that it was at least as likely as not that the etiology of the Veteran's mild subjective memory loss was caused by his sleep apnea, although psychiatric factors may also have contributed to the memory loss.

The Veteran also was afforded a VA Gulf War examination in May 2015.  Following examination, the examiner considered whether the Veteran's claimed problems could be undiagnosed illnesses or a medically unexplained chronic multisymptom illness due to his service in Southwest Asia.  The examiner noted review of the most recent medical literature on the subject, including that referenced in the prior Board remand.  The examiner noted that the new studies did "not provide new information contradictory to my previous opinions that were based on the IOM report Gulf War and Health Volume 8, specifically that the following conditions of known etiology cannot be attributed to Gulf War environmental exposures: These conditions are obesity (a disability manifested by weight gain), carcinoma of the pancreas (diagnosed in 2006), kidney stones, fatty infiltration of the liver (claimed as cirrhosis), psoriasis, and obstructive sleep apnea (to include obstructive sleep apnea with memory loss)."

The Veteran was afforded a VA psychiatric examination in June 2015.  The examiner noted that the Veteran had diagnosed depression, not otherwise specified.  The examination was provided based on the Veteran's complaints of memory problems.  On testing, results were within normal limits and there was no evidence of memory impairment.  The Veteran reported that at work he had to remember details for reports and did fairly well.

Weight Gain; Abdominal Cavity Cancer; Pain and Stiffness in the Bilateral Hands, Elbows, and Knees; Kidney Stones; Cirrhosis of the Liver; Psoriasis

As to the problems listed immediately above, the Board has considered that signs and symptoms involving the skin, joint pain, neurophysiological signs or symptoms, and abnormal weight loss are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(2), (5), (7), (12); 38 C.F.R. § 3.317(b)(2), (5), (7), (12).  However, in the present case, the Veteran's skin, joint, abdominal, kidney, and liver problems have been attributed to specific diagnoses, namely psoriasis, knee and elbow arthritis, chronic hand strain, kidney stones, abdominal cancer, and fatty infiltrate of the liver.  As to the weight gain, weight loss is listed as a possible symptom of undiagnosed illness or chronic multisymptom illness, but not weight gain.  That said, there is some indication that the Veteran's weight gain has been attributed to his diagnosed hyperlipidemia.  In any case, the May 2015 examination report specifically indicated that there was no medical evidence to suggest an association between the weight loss or any of the above diagnosed disabilities and the Veteran's service in Southwest Asia.  These conclusions were supported by citation to the most recent studies available.  

Therefore, the Veteran's skin, joint, abdominal, kidney, and liver problems are attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent the associated symptoms are explained, the associated disabilities are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  Similarly, the weight gain has been specifically found not to be attributable to an undiagnosed illness or chronic multisymptom illness.  38 C.F.R. § 3.317(a)(7)(i).  There is no medical evidence to the contrary and the Board finds the conclusions of the above medical professionals of considerably greater probative weight than the lay opinions of the Veteran, his wife, and attorney representative, given the medical professionals education, training, and experience in such matters.  The Board also finds it significant that the Veteran acknowledged that he asked his private doctor whether his cancer was related to his Southwest Asia service and the doctor indicated that he was unsure.  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his skin, joint, abdominal, kidney, liver, and weight problems.

With respect to granting service connection for any of these claims on a direct basis, no medical professional has attributed his symptoms or underlying diagnosed disorders to the Veteran's active service.  Moreover, the Veteran concedes that the symptoms related to the disabilities did not manifest until after separation from service, in some instances for many years after service.  The sole problem that arguably manifested in or close in time to separation from service is the Veteran's weight gain; however, the medical opinions of record have specifically indicated that such problems more likely are attributed to genetics and dietary behavior.  The Board finds these opinions compelling, as they were based on a review of the claims file, the Veteran's reported history, diagnostic testing, and physical examination.  The opinions included a sufficient rationale for the conclusions expressed.

The Veteran contends that in 2006 his surgeon told him that he had early cirrhosis of the liver, while subsequent testing has shown the liver problem to be fatty infiltrate.  In either case, such problems were not noted until more than a decade after separation from service and there is no evidence of a continuity of symptoms from service or medical evidence suggesting such an association.

To the extent that the Veteran and/or his wife have contended that any of the disabilities discussed above were incurred in or are otherwise related to service, given the absence of manifestations during service or shortly thereafter, the Board affords these assertions extremely limited probative weight.

The Board has considered the August 2015 arguments of the Veteran's representative.  Initially, the August 2015 statement claimed that the VA examination and opinions were inadequate, but did not provide any specific detail as to why the examinations were inadequate.  Instead, the statement cited to cases for the general principles of providing an adequate examination and the circumstances rendering the examination adequate.  As there was no specific argument regarding why the examinations were adequate and in light of the above discussion regarding adequacy, the Board finds that this aspect of the statement need not be further addressed.  In addition, the statement contended that VA failed to consider other potential environmental factors and their impact on the Veteran's claimed disabilities, specifically his exposure to burning oil wells, burn pits, and positive test results for mustard gas and other environmental hazards.  Exposure to mustard gas has not been confirmed, although the Board acknowledges the Veteran's reports of seeing positive test strips.  The above VA examination reports considered the Veteran's reported exposure to the above hazards, but found that it was less likely than not that his current disabilities were related to these or other in-service incidents involving service in Southwest Asia.  A rationale was provided for the opinions.  There is otherwise no competent evidence of record to suggest a relationship between the Veteran's current diagnosed disabilities on appeal and exposure to these hazards.  In addition, the August 2015 statement contended that VA has discounted favorable evidence in the form of buddy statements from the Veteran's wife and others.  As noted above, these statements have not included any reports of continuity of symptomatology from service and these individuals otherwise are not competent to provide an opinion as to the etiology of a discrete disability where symptoms were not noted until a year or more after separation from service.  The sole symptoms attributed to service onset have been those involving sleep apnea and memory loss, for which entitlement to service connection is granted below.  The Board disputes the allegation raised in the August 2015 statement that VA considered the effects of medication on the appropriate rating for the Veteran's service-connected condition, as no service-connected disability currently is on appeal.

More specifically, a malignant tumor, arthritis, calculi and cirrhosis were not noted during service and he did not have characteristic manifestations sufficient to identify the disese processes during service or within one year of separation.  38 C.F.R. § 3.303(b).  To the extent that there is any argument that the disorders started in service or are otherwise related to service, such evidence in this case is not competent and there are no Jandreau exceptions.

Accordingly, the Board finds that the preponderance of the evidence is against service connection for weight gain; abdominal cavity cancer; pain and stiffness in the bilateral hands, elbows, and knees; kidney stones; cirrhosis of the liver; and psoriasis, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea and Memory Loss

The Board notes that the Veteran and his wife can attest to factual matters of which they have first-hand knowledge, such as subjective complaints of snoring and stopping breathing while asleep, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. at 303.  As noted above, the Veteran's service treatment records are unavailable, but the Veteran acknowledges that he may not have reported such symptomatology in service.  Nevertheless, the Board finds the reports of the Veteran and his wife that such symptoms significantly increased following his return from Desert Storm to be credible evidence.  These symptoms continued over the years until the Veteran ultimately sought treatment for the problems and was diagnosed with obstructive sleep apnea.  Although the Veteran and his wife may not be competent to directly diagnose a sleep apnea disability, the Board finds it extremely significant that the same symptoms that the Veteran and his wife credibly report experiencing from service were the basis for the ultimate diagnosis of sleep apnea.  

The Board has considered the above negative medical opinions, but finds these opinions of limited probative value, as they failed to discuss the evidence of a continuity of symptomatology from service, limiting the opinions to the absence of service treatment records and delayed diagnosis.  Moreover, the May 2015 opinion noted that obesity played a large role in the development of sleep apnea and the evidence indicates that the Veteran gained a considerable amount of weight prior to separation from service, which would support the lay evidence of increased symptoms shortly before separation from service.

In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in relative equipoise as to whether his obstructive sleep apnea began during his active service.  

As to the Veteran's memory loss, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. §  3.310 (b).  In this case, the May 2015 VA examination report conclusively linked the Veteran's subjective short term memory loss to his sleep apnea.  The Board recognizes that multiple examination reports have concluded that the Veteran's short term memory tests within the normal range; however, lay statements from the Veteran, his wife, and fellow service member, all have noted memory problems that began either late in service or within one year of separation.  These individuals certainly are competent to report such observed symptoms.  As such, despite the failure to find specific memory loss on the days of the examinations, the Board affords these reports significant weight and finds that the subjective short term memory loss was caused by the now service-connected sleep apnea.


ORDER

Entitlement to service connection for a disability manifested by weight gain is denied.

Entitlement to service connection for carcinoma of the abdominal cavity, status post-surgical removal is denied.

Entitlement to service connection for a bilateral hand disability (claimed as unspecified joint pain) is denied.

Entitlement to service connection for a bilateral elbow disability (claimed as unspecified joint pain) is denied.

Entitlement to service connection for a bilateral knee disability (claimed as unspecified joint pain) is denied.

Entitlement to service connection for kidney stones is denied.

Entitlement to service connection for a liver disability, to include cirrhosis, is denied.

Entitlement to service connection for psoriasis on the bilateral knees, elbows, ears, left leg, and hands, is denied.

Entitlement to service connection for sleep apnea, with subjective short term memory loss, is granted.


REMAND

In an October 2015 rating decision, the RO denied entitlement to service connection for erectile dysfunction, a gastrointestinal condition, acid reflux, and hiatal hernia.  In February 2016, the RO received a Notice of Disagreement, VA Form 21-0958, noting a desire to appeal the denial of the above issues.  As a timely notice of disagreement has been filed, the claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issues of entitlement to service connection for erectile dysfunction, a gastrointestinal condition, acid reflux, and hiatal hernia.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


